               Case 4:20-cv-01571-YGR Document 63 Filed 10/14/20 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7

 8

 9                                   UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA

11

12   WILLIE ROMERO SANTIAGO,                         )    Case No. 20-cv-01571-YGR
                                                     )
13           Plaintiff,                              )    ORDER GRANTING DEFENDANT’S
                                                     )    ADMINISTRATIVE MOTION TO STAY
14      v.                                           )    DISCOVERY AND RE RESPONSES TO
                                                     )    MOTIONS
15   LOUIS DeJOY, United States Postmaster           )
     General,                                        )    Dkt. No. 53
16                                                   )
             Defendant.                              )
17

18           Defendant has filed an Administrative Motion requesting that the Court stay discovery in this
19 matter pending the resolution of the current, and any subsequent, motion to dismiss and to be relieved

20 of responding to miscellaneous motions filed by Plaintiff unless directed to do so by the Court. (Dkt.

21 No. 53.)

22           Having considered the papers, and good cause appearing therefor, the Court hereby GRANTS
23 the motion. Discovery in this case is STAYED until such time as defendant is ordered to answer

24 plaintiff's complaint. Pursuant to the Court’s inherent power to control its docket, it further ORDERS

25 that Defendant need not respond to Plaintiff’s motions unless directed to do so by the Court.

26           IT IS SO ORDERED.

27 DATED: ________________
          October 14, 2020
                                                          HON. YVONNE GONZALEZ ROGERS
28                                                        United States District Judge

     ORDER GRANTING ADMINISTRATIVE MOTION
     No. 20-cv-01571-YGR                              1
